Citation Nr: 1716937	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-34 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for heart disease and, if so, whether service connection is warranted.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from November 1942 to December 1962.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Cleveland, Ohio, Regional Office (RO). 

Although in December 2012, the Veteran requested a Travel Board hearing and in June 2016 requested a video conference hearing, in August 2016 the Veteran withdrew his request. The Veteran was advised pursuant to VA's duties to assist and develop his application for benefits. All available relevant evidence has been obtained and all appropriate medical inquiry has been conducted. VA's duties to notify and to assist have been met.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not been submitted to reopen the claim for service connection for heart disease in a November 1991 decision; the Veteran did not appeal that decision.

2.  Evidence associated with the claims file since the November 1991 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection.

3.  The Veteran's heart disease was not initially manifested during or caused by service and did not manifest to a compensable degree within one year of service separation.

4.  The Veteran's diabetes mellitus was not initially manifested during or caused by service and did not manifest to a compensable degree within one year of service separation.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision that denied reopening the claim of service connection for heart disease is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).

3.  The criteria for service connection for heart disease have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

4.  The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, absent the filing of a notice of disagreement (NOD) within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In March 1971, VA denied service connection for heart disease as "[a]vailable service records do not show a cardiovascular disease during active duty" and available evidence "did not show treatment for any cardiovascular disease within the presumptive period after service." In November 1991, VA declined to reopen the Veteran's claim because, although new evidence had been received, it was not material. The Veteran was informed in writing of the November 1991 decision and did not submit an NOD.

The evidence received prior to the November 1991 rating decision includes service treatment records and VA treatment records dated between January 1987 and October 1991. New and material evidence pertaining to the issue of service connection for heart disease was not received by VA or constructively in its possession within one year of written notice to the Veteran of the November 1991 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the November 1991 rating decision includes VA treatment records dated between July 1986 to March 2009, many of which include a medical history of a silent myocardial infarction in 1963 or 1964, and statements from the Veteran that he was treated for a heart attack in 1964 at Oak Knoll Naval Hospital.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim is reopened.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arteriosclerosis and diabetes mellitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as chronic diseases, arteriosclerosis and diabetes mellitus will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

1.  Heart Disease

Active duty and active service treatment records are silent for treatment for or complaints of a heart disorder. On the report of his December 1962 physical examination for service separation, the Veteran's heart and vascular system were normal. In January 1967, the Veteran was given a quadrennial examination. At that time, his heart and vascular system were also normal. On a report of medical history completed at that time, the Veteran indicated that he did not have heart trouble. He also indicated that he had not "had any illness or injury other than those already noted" or "consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years." The examiner made notations of several disorders on the Veteran's report of medical history but no notation of heart disease was noted and no heart disorder diagnosis was advanced.

On his January 1971 claim for service connection, he reported treatment for a heart disorder in 1967. On his March 1991 claim for service connection and on a July 2009 Authorization for Release of Information, he reported treatment for a heart attack in 1964 at Oak Knoll Naval Hospital. In VA treatment records dated as early as July 1986, the Veteran reported a silent myocardial infarction in 1963 or 1964. A Request for Information was completed in February 2011 and states a search for Oak Knoll Naval Hospital records for 1963 and 1964 was conducted but no records were located.

Although the Veteran has repeatedly reported having a myocardial infarction in 1963 or 1964 and that he was treated at Oak Knoll Naval Hospital, the evidence   does not support such a finding. In January 1967, the Veteran reported no heart trouble and no treatment by any medical provider in the prior five years. His heart was then normal on examination. No record of treatment could be found at Oak Knoll in 1963 or 1964. Therefore, there is no evidence that the Veteran had any heart disorder while in service and no evidence of a heart disorder within one year of service separation. Service connection is not warranted and the claim is denied.

2.  Type II Diabetes Mellitus

Active duty and active service treatment records are silent for treatment for diabetes. On the report of his December 1962 physical examination for service separation, the Veteran was normal for everything. On his January 1967 quadrennial examination, the Veteran was normal for everything other than "identifying body marks, scars, tattoos," and it was noted that he was "10 pounds over maximum weight." The examiner wrote that the Veteran was "[a]dvised as to weight and diet regime," but that being overweight was not considered disqualifying. On his report of medical history completed at that time, the Veteran indicated that he did not have a history of sugar in his urine. He also indicated that he had not "had any illness or injury other than those already noted" or "consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years." The examiner noted several disorders on the Veteran's report of medical history but no notation of or diagnosis of diabetes was made.

A December 1989 VA treatment record states that the Veteran was seen for possible diabetes. April 2000, November 2002, and December 2003 VA treatment records state that the Veteran had diabetes since 1964. A December 2003 VA treatment record states a history of type I diabetes mellitus; a June 2004 VA treatment record states a history of type II diabetes mellitus. On a July 2009 Authorization for Release of Information, the Veteran reported being diagnosed with diabetes in 1964 when he was treated at Oak Knoll Naval Hospital. A Request for Information was completed in February 2011 and states a search for Oak Knoll Naval Hospital records for 1963 and 1964 was conducted but no records were located. In  December 2012, the Veteran wrote that he "was diagnosed with diabetes at a field exam taken at Oak Knoll Hospital in 1964 at the point of my retirement. I have been treated for the condition on and off since that time."

Although the Veteran has repeatedly reported being diagnosed with diabetes in 1964 and that he was treated at Oak Knoll Naval Hospital, the evidence of record does not support such a finding. In January 1967, the Veteran reported no history of sugar in his urine, no diagnosis of diabetes, and no treatment by any provider in the prior five years. He was normal on examination and no diagnosis of diabetes was advanced. Additionally, no record of treatment could be found at Oak Knoll in 1963 or 1964. Therefore, there is no evidence that the Veteran had either type I or type II diabetes while in service and no evidence of diabetes within one year of service separation. Service connection is not warranted and the claim is denied.


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for heart disease is, and to this extent only, the appeal is granted.

Service connection for heart disease is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


